McLaughlin, J.:
On the 3d of September, 1911, the defendant was operating a “ roller coaster ” at Coney Island, in the State of New York. The “ roller coaster” was constructed of a series of trestles about ten feet apart, on which a track was laid. Cars were run *84' over the track carrying passengers for hire. The cars were loaded, with people at a starting platform and then run up an incline by an endless chain, and from the top of the incline they ran by gravity over a series of hills and valleys and around curves to the starting point. On the day in question plaintiff’s intestate was a passenger in one of the cars, which was derailed, and she was killed. At the time of the accident the intestate was residing with her husband in the State of New Jersey, where he obtained letters of administration upon, her estate. After obtaining such letters he brought this action in his representative capacity to recover the damages .alleged to have been sustained by reason of her death on the ground that the same was caused by defendant’s negligence. He had a verdict for $7,500 and from the judgment entered thereon, and an order denying a motion for a new trial, defendant appeals.
The main question presented by the appeal is whether an administrator appointed in the State of New Jersey can maintain an action in the State of New York under section 1902 of the Code of Civil Procedure. I think such action can be maintained. The section referred to provides that “The executor or administrator off a decedent * * * may maintain an action to recover damages, for a wrongful act, neglect or default, by which the decedent’s death was caused, against a ¡natural person who, or a corporation which, would have been ¡liable to an action in favor of the decedent by reason thereof if death had not ensued.” Section 1836a of the Code of Civil Procedure provides, among other things, that “an executor or administrator duly appointed in any other State, territory or district of the United States, or in any foreign country, may sue or be sued in any court in this State in his capacity of executor or administrator in like manner and under like restrictions as a non-resident may sue or be sued, * * .(See Laws of 1911, chap. 631.)
In Lang v. Houston Street, etc., R. R. Co. (75 Hun, 151; affd., 144 N. Y. 717) it was held that an administrator to whom letters were issued in the State of Pennsylvania, upon which ancillary letters were issued in the State of New York, could maintain, in. the courts of New York, an action to recover damages resulting from the death of his tes*85tator. It was there urged that the statute (Code Civ. Proc. § 1902) did not give such right; that the right was limited by express words to “the executor or admnistrator,” which excluded a right of action on ancillary letters. But the court held that the statute is a remedial one, and should be so construed as to give, instead of withholding, the remedy intended to be provided; that the important part of it is that which gives a right of action; that the part which provides who may enforce it is merely incidental. A foreign administrator may obtain ancillary letters of administration in this State, but in doing so is subjected to expense and considerable delay, to obviate which section 1836a was evidently enacted. The plaintiff has been duly appointed executor of the decedent’s estate, and if death had not ensued she could unquestionably have maintained an action in this State to recover damages for her injuries. It seems to. me that under section 1836a plaintiff has the right to maintain this action. He fairly comes within its provision.
It is suggested that the distribution of the amount recovered under the laws of New Jersey is different from that under the laws of New York, but there is no evidence of that fact, and if there were it would make no difference, because the question of the distribution of the proceeds of the judgment, when collected, is not an issue nor,is there any such question before the court.
The intestate, at the time of her death, was forty-one years of age, she left her surviving the plaintiff, but no children. She had, during her married life, acted as housekeeper for her husband, keeping no servant. There is no evidence of any pecuniary loss to the husband, other than the loss of her services. Under such circumstances, it seems to me that an award of $7,500 is excessive, and for that reason the judgment and • order appealed from should be reversed, unless the plaintiff stipulates to reduce the same to $5,000, and if such stipulation be given, then the judgment is affirmed, without costs to either party.
Miller and Dowling, JJ., concurred; Ingraham, P. J., and Scott, J., dissented.